DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
On pages 7-9, Applicant argues that,
“…
Tsuda merely discloses calculating a new parameter in the incidental information generating unit 14 according to the user's designation (Tsuda, ¶[0045], lines 1-3), not “to calculate a first image processing parameter calculated based on an image capturing setting of the raw moving image and a second image processing parameter calculated based on the first image processing parameter as the image processing parameter of the raw moving image,” and “to calculate the second image processing parameter based on the first image processing parameter so that an amount of change in parameter between frames of the raw moving image is decreased,” as recited in amended claim 1…Therefore, the new parameter merely satisfies the user’s designations such as the frame number, the factor to be adjusted and the adjustment contents. In addition, Tsuda further teaches that the incidental information generating unit 14 may calculates the parameter so as to cause the parameter to change continuously and smoothly between the continuous plural frames (Tsuda, ¶[0046], lines 6-9). None of these is related to an amount of change in parameter between frames of the raw moving image is decreased. Causing the parameter to change continuously and smoothly between the continuous plural frames only makes the parameter to change continuously, but it does not mean the change is an amount of change in parameter. Moreover, changing continuously and smoothly merely refers to the manner of changing. It does not refer to an amount of change in parameter between frames of the raw moving image is decreased. The parameter can change increasingly while the change is continuous and smooth.”

In response, Examiner respectfully disagrees and submits that:
at least in [0034]:
[0034] In Step S3, the controlling unit 13 generates incidental information data in the incidental information generating unit 14. The incidental information is information to be attached to the RAW data in correspondence to each of the plural sets of RAW data included in the moving image. The incidental information includes image capturing information and property information. The image capturing information includes lens information, focus adjustment information, focal distance information, and the like, and the property information includes various kinds of parameter information, and the like, regarding image processing. The lens information includes magnification color aberration information, distortion aberration information, and the like. Further, the parameter information includes a white balance evaluation value, a brightness evaluation value (exposure evaluation value), a contrast evaluation value, an edge evaluation value, a noise evaluation value, a chroma evaluation value, and the like. The incidental information is generated as shown in FIG. 3A in correspondence to each of the plural sets of RAW data (RAW data (1)-(N) in FIG. 3A) which are generated by the image capturing started in Step S2 (Incidental information (1)-(N) in FIG. 3A).
(emphasis added)
Clearly, Tsuda teaches the processor is configured to calculate a first image processing parameter calculated based on an image capturing setting of the raw moving image.
2) Tsuda states in at least [0045]-[0046],
[0045] In Step S13, the controlling unit 13 calculates a new parameter in the incidental information generating unit 14 according to the user's designation accepted in Step S11. The new parameters are various parameters regarding the image processing and the incidental information generating unit 14 calculates the new parameter satisfying the user's designation accepted in Step S11 by using the incidental information read out in Step S12. When plural frames (RAW data) are designated in Step S11, the parameters corresponding to these frames are calculated collectively. 

3) Tsuda states at least in [0046], 
[0046] Note that, when the parameter changes abruptly, there is a problem that the image processing performed by using this parameter causes an unnatural moving image and thereby causes user's uncomfortable feeling. Such a problem frequently occurs when the image capturing scene changes abruptly before or after the above-described frame designated by the user. Accordingly, the incidental information generating unit 14 may calculates the parameter so as to cause the parameter to change continuously and smoothly between the continuous plural frames.

Clearly, for the parameter to change from first value to a second value, the continuity and smoothness of the change can be represented by the difference between the first and second values. If the difference gets larger, the change is more abrupt, and less continuous or smooth. If the differences gets smaller (or the amount of change is decreased), the change is more continuous and smoother.
On page 9, Applicant further argues that,
“Furthermore, Tsuda merely discloses recording the moving image file into the recording unit (Tsuda, ¶[0040], lines 1-2), not “to record the first image processing parameter and the second image processing parameter together with the raw moving image at time of recording of the raw moving image picked up and acquired by the image pickup circuit,” as recited in amended claim 1. Tsuda specifically teaches the controlling unit 13 generates a moving image file using the moving image data made up of the plural sets of RAW data which is generated by Tsuda, ¶[0039], lines 2-5). In other words, the moving image file is generated using the moving image data and incidental information data, but it does not keep the incidental information data. Therefore, recording the moving image file only recording the image file. It does not record the incidental information.
To support a §102 rejection, the Examiner must show that “each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bro. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987), (MPEP §2131). In addition, “[t]he identical invention must be shown in as completed detail as is contained in the ... claim.” Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989), (MPEP §2131). Here the Examiner has not pointed out the specific language in Tsuda that teaches any one of the above elements.”

In response, Examiner respectfully disagrees and submits that, at least in [0012] and [0048], Tsuda states,
[0012] Note that the image capturing apparatus may further have an accepting unit accepting a user's designation regarding image processing for the moving image data, and an information adding unit generating new incidental information based on the user' designation and adding the new incidental information being generated to the incidental information data. 
[0048] In Step S14, the controlling unit 13 records the calculated parameter into the recording unit 10 and terminates the series of processes. The controlling unit 13 records the parameter calculated in Step S13 into the incidental information data in the moving image file at an appropriate location. Note that the controlling unit 13 may additionally records the parameter calculated in Step 13 or may record the parameter by overwriting the existing parameter before the adjustment. 
(emphasis added)
Thus, based on the description in [0012] and [0048], Examiner respectfully submits that Tsuda teaches: adding the second parameter into the first parameter and 
Applicant’s arguments with respect to claims 6 and 9 on pages 10-11 are moot in view of the discussion of Tsuda above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda (US 2010/0283862 A1 – hereinafter Tsuda).
	Regarding claim 1, Tsuda discloses an image pickup apparatus (Fig. 1), comprising: an image pickup circuit (Fig. 1; [0028] – an image pickup circuit comprising an imaging sensor and A/D converting unit to pick up captured images); a recorder configured to record a raw moving image picked up and acquired by the image pickup circuit ([0039]-[0040]; [0048]; Fig. 2 – step S5 – a recorder configured to record moving image data and incidental information at an appropriate location); and a processor configured to calculate an image processing parameter of the raw moving image, wherein the processor is configured to calculate a first image processing parameter calculated based on an image capturing setting of the raw moving image ([0034] – a processor generates incidental information data, which corresponds to the recited first parameter based on image capturing setting of raw moving image, e.g. lens information such as magnification color aberration information, distortion aberration information, etc., focus adjustment information, focal distance information, etc., and the property information includes various kinds of parameter information such as a white balance evaluation value, a brightness evaluation value (exposure evaluation value), a contrast evaluation value, an edge evaluation value, a noise evaluation value, a chroma evaluation value, and the like) and a second image processing parameter calculated based on the first image processing parameter as the image processing parameter of the raw moving image ([0045]-[0046] – generating new parameters, which corresponds to the recited second parameters, using the read-out incidental information, which corresponds to the recited first parameters), wherein the recorder is configured to record the first image processing parameter and the second image processing parameter together with the raw moving image at time of recording of the raw moving image picked up and acquired by the image pickup ([0012]; [0048]; Fig. 5 – step S14 – the recorder records the new incidental information, the first incidental information, and raw moving image data into a moving image file at an appropriate location), wherein the first image processing parameter and the second image processing parameter are parameters for the same image processing, and wherein the processor is configured to calculate the second image processing parameter based on the first image processing parameter so that an amount of change in parameter between frames of the raw moving image is decreased ([0046] - when the new parameters are calculated based on the previously generated parameters to reduce abrupt changes, causing the parameters to change continuously and smoothly between the continuous plural frames).
(Fig. 6; [0042]-[0043]; Figs. 7A-7B; [0047] – at least more than Ea-Eb within Nb-Na frames, or more than  designated value set by the user via the user interface shown in Fig. 6).
	Regarding claim 4, Tsuda also discloses processor is configured to calculate the second image processing parameter of a calculation target frame by adding a value, which is obtained by decreasing a difference between the first image processing parameter of the calculation target frame and the second image processing parameter of a previous frame of the calculation target frame to a predetermined ratio, to the second image processing parameter of the previous frame of the calculation target frame (Figs. 7A-7B; [0047] – adding interpolated values to reduce the change).
Regarding claim 5, Tsuda also discloses the recorder is configured to record the raw moving image, the first image processing parameter, and the image processing second parameter as one file ([0048] – as one moving image file).
Regarding claim 7, Tsuda also discloses the processor is configured to calculate the first image processing parameter and the second image processing parameter with respect to each frame of the raw moving image, and wherein the recorder is configured to record the first image processing parameter and the second image processing parameter of each frame of the raw moving image (Figs. 3A-3B, 4A-4B; [0048]).
([0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claims 1, 3-5 and 7-8 above, and further in view of Mori (US 2011/0261216 A1 - hereinafter Mori).
Regarding claim 6, see the teachings of Tsuda as discussed in claim 1 above. However, Tsuda does not disclose the recorder is configured to record the first image processing parameter and the second image processing parameter as a file ([0048]), but not different from the file in which the raw moving image is recorded.
Mori discloses a recorder is configured to record parameters as a file different from a file in which the raw moving image is recorded ([0110]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mori into the apparatus taught by Tsuda to record the first image processing parameter and the second image processing parameter in a file different from the file in which the raw moving image is recorded so that the raw moving image file can be read and processed .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claims 1, 3-5 and 7-8 above, and further in view of Sasaki (US 2018/0182075 A1 - hereinafter Sasaki).
Regarding claim 9, Tsuda also discloses the processor is configured to calculate the first image processing parameter based on information regarding optical characteristics of the image pickup apparatus ([0034]).
However, Tsuda does not disclose the processor is configured to calculate the first image processing parameter based on a setting of International Standards Organization (ISO) sensitivity at time of capturing the raw moving image.
Sasaki discloses a is configured to calculate a first image processing parameter based on a setting of International Standards Organization (ISO) sensitivity at time of capturing the raw image ([0030]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sasaki into the apparatus taught by Tsuda to follow an existing standard in setting the camera exposure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HUNG Q DANG/Primary Examiner, Art Unit 2484